Exhibit 10.8

 

EXECUTION COPY

 

ASSIGNMENT OF TRADEMARKS

 

This ASSIGNMENT OF TRADEMARKS (this “Assignment”) is dated and effective as of
November 19, 2009 between Rio Tinto Energy America Inc., a Delaware corporation
(“RTEA”) and  Cloud Peak Energy Resources LLC, a Delaware limited liability
company (the “Company”).

 

RECITALS

 

WHEREAS, RTEA is the sole and exclusive owner of all right, title, and interest
in and to all of the trademarks and service marks identified in Schedule A
(collectively referred to herein as the “Trademarks”); and

 

WHEREAS, RTEA is the sole and exclusive owner of all right, title, and interest
in and to all of the domain name registrations identified in Schedule B
(collectively referred to herein as the “Domain Names”); and

 

WHEREAS, pursuant to the initial public offering separating the Company from
RTEA, the Company  is the successor to that portion of the ongoing business of
RTEA, excluding Colowyo, to which the Trademarks and Domain Names pertain and is
desirous of acquiring, and RTEA is desirous of assigning to the Company, all
right, title, and interest in and to all of the Trademarks and Domain Names and
all goodwill connected with the use thereof, symbolized thereby and associated
therewith, and the right to sue and recover damages for past and future
infringement, misappropriation or other violations related to the Trademarks and
Domain Names;

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, RTEA and the Company hereby agree as follows:

 

1.                                       RTEA hereby sells, assigns and
transfers to the Company, its successors and assigns, all of its right, title
and interest in and to the Trademarks and the Domain Names, and all
applications, registrations, and renewals therefor, together with all goodwill
symbolized thereby and associated therewith.

 

2.                                       The Company and RTEA hereby authorize
and request the Commissioner of Patents and Trademarks of the United States to
issue and to record the title of the Company as owner of all right, title, and
interest in and to the Trademarks, all applications, registrations, and renewals
therefor, the goodwill connected with the use thereof, symbolized thereby and
associated therewith.

 

3.                                       The Company shall solely and
exclusively bear the cost of: (i) all filing and similar fees relating to the
filing or recordation of the Company’s ownership interest in, or issuance to the
Company of, the Trademarks and Domain Names, and (ii) all maintenance, renewal
and similar fees payable in connection with the Trademarks and Domain Names
after the date of this Assignment.

 

--------------------------------------------------------------------------------


 

4.                                       The Company and RTEA agree to make
commercially reasonable efforts to promptly update the registration information
for the Domain Names to effect this Assignment.

 

5.                                       RTEA agrees to execute, upon the
reasonable request of the Company and at the Company’s expense, such additional
documents as are reasonably necessary or desirable to continue, secure, defend,
register, and otherwise give full effect to and perfect the rights of the
Company under this Assignment.

 

2

--------------------------------------------------------------------------------


 

In testimony whereof, RTEA has signed below, by its duly authorized legal
representatives, on this 16th day of November, 2009.

 

 

 

Rio Tinto Energy America Inc.

 

 

 

By:

/s/ James P. Berson

 

 

 

 

Title:

Authorized Agent

 

STATE OF  New Mexico

)

COUNTY OF  Bernalillo

)

 

On this 16th day of November, 2009, before me appeared James Paul Berson of Rio
Tinto Energy America Inc., who acknowledged execution of this Assignment as a
free act by Rio Tinto Energy America Inc.

 

 

 

/s/ Rosa Mendez

 

 

 

Notary Public

 

ACKNOWLEDGMENT

 

On behalf of Cloud Peak Energy Resources LLC, I hereby acknowledge receipt of
assignment, for good and valuable consideration, of the Trademarks set forth in
Schedule A.

 

 

Cloud Peak Energy Resources LLC

 

 

 

 

 

By:

/s/ Colin Marshall

 

 

 

 

Title:

President and CEO

 

3

--------------------------------------------------------------------------------